DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Tsai on 07/14/2022

The application has been amended as follows: 

In the claims:
		12.	(Currently amendment) A method of using a wireless power transmitting device having wireless power transmitting circuitry that transmits wireless power signals to a wireless power receiving device using a plurality of coils
			in a standby mode, monitoring the plurality of coils for presence of an external object by periodically supplying, with an oscillator, a probe signal in bursts separated by respective off periods each having a first duration, wherein each burst includes a plurality of coil scans, and wherein successive coil scans in the plurality of coil scans are separated by a second duration less than the first duration 
			in response to detecting the external object, obtaining measurements to determine whether the external object is the wireless power receiving device; and
			in response to determining that the external object is the wireless power receiving device, wirelessly transmitting power from the coil to the wireless power receiving device.

		15.	(Canceled) 

		16.	(currently amendment) The method of claim 12, wherein monitoring the plurality of coils for presence of the external object comprises measuring a voltage of a node between the oscillator and at least one of the coils and wherein detecting the external object comprises detecting a drop in the voltage of the node between the oscillator and the at least one of the coils.

		17.	(Proposed amendment) The method of claim 16, wherein obtaining the measurements to determine whether the external object is the wireless power receiving device comprises: 
			using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to at least one of the coils.
	 
		18-20.	(Canceled).

End of examiner’s amendment. 


Allowable Subject Matter
Claims 1-12 and 16-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/15/2022Primary Examiner, Art Unit 2836